DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art is WIPO Publication WO 2011/011705 to Kainz et al. cited previous Office action (herein Kainz) and U.S. Patent 6,194,514 to Scheuermann et al. cited previous Office action (herein Scheuermann). 
Kainz teaches an aqueous dispersion for forming a coating on a metal substrate comprising (a) one or more base polymers, (b) one or more stabilizing agents, (c) one or more neutralizing agents, and (d) water (abstract).  Kainz teaches that the base polymer can be a polyolefin homopolymer or copolymer such as polypropylene (page 6, bottom).  Kainz teaches that the stabilizing agent can be a polar polyolefin (page 19, top).  Kainz teaches that water makes up 15 to 99 vol% of the dispersion (page 24, top) meaning that the dispersion is from 1 to 85 vol% solids.  Kainz also teaches that the base polymer is present at 15 to 99 wt% based on total solids content (page 5, bottom).  Kainz teaches that the dispersion can be blended with one or more dispersions or emulsions (page 25, top) and that these dispersions or emulsions can be included as part of the aqueous phase (page 28, middle).  
Scheuermann teaches an aqueous dispersion for a metal substrate (Col 3, lines 19-22) wherein the dispersion is an aqueous poly(meth)acrylate dispersion produced via emulsion polymerization (Col 3, lines 24-26).  Scheuermann teaches that the poly(meth)acrylate polymer comprises, among other monomers, 2-10 wt% of at least one carboxylic acid (Col 3, lines 65-67), has a molecular weight of greater than 20,000 g/mol (Col 4, lines 52-54), and has a particle size of from 60 to 250 nm (Col 4, lines 54-55).  As noted in Applicant’s Remarks filed 8 June 2022, the claimed size of acrylic emulsion particles results in a stable emulsion (see Table 4 of the instant specification).  Therefore, the claimed range is non-obvious over Scheuermann.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
Claim 7 is directed to an allowable composition.  Claims 3-6 require all the limitations of allowable claim 1; therefore, the restriction requirement of claims 3-6 as set forth in the Office action mailed 16 June 2017 is hereby withdrawn.
This application is in condition for allowance except for the presence of claim 2 directed to an invention non-elected without traverse.  Accordingly, claim 2 has been cancelled.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783